      Case 1:21-cr-00388-RC Document 20 Filed 08/17/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §    CRIMINAL NO. 1:21-cr-00388
                                         §
VIC WILLIAMS                             §

      UNOPPOSED MOTION TO CONTINUE STATUS CONFERENCE


TO THE HONORABLE JUDGE RUDOLPH CONTRERAS:

       COMES NOW, Defendant, VIC WILLIAMS, by and through his attorney,

Chip Lewis, and requests this Honorable Court continue this case by at least forty-

five (45) days. As grounds in support thereof, Mr. Williams would respectfully

show the Court as follows:

       1.     A status conference is scheduled for August 25, 2021 at 11:00am.

       2.     Undersigned Counsel began trial for The People of California v.

Robert Durst, Case No. SA089983, on May 17, 2021. The trial is expected to

wrap-up within the next few weeks. However, since Undersigned Counsel has

spent the majority of the past four months in Los Angeles, he has been unable to

sit down and review the plea agreement with his client. Therefore, Undersigned

Counsel requests additional time to conclude this trial, so he properly confer with

his client before a status conference.

       3.     The Government is unopposed to this request, and the Government

has agreed to extend the plea deadline for forty-five (45) days.
      Case 1:21-cr-00388-RC Document 20 Filed 08/17/21 Page 2 of 2




       WHEREFORE PREMISES CONSIDERED, Mr. Williams respectfully

prays that this Honorable Court continue the current status conference for at least

forty-five (45) days as is consistent with the ordely dispatch of the Court’s docket.


                                          Respectfully submitted,


                                                 /s/ Chip Lewis
                                          CHIP LEWIS
                                          State Bar No. TX0216
                                          Federal ID No. 24313
                                          chip@chiplewislaw.com
                                          1207 S. Shepherd Dr.
                                          Houston, Texas 77019
                                          713-523-7878 (Telephone)
                                          713-523-7887 (Fax)


                      CERTIFICATE OF CONFERENCE

      I hereby certify that I have spoken with AUSA Laura Hill, who is
unopposed to this Motion.


                                               /s/ Chip Lewis
                                          CHIP LEWIS


                         CERTIFICATE OF SERVICE

      I hereby certify that on the 16th day of August 2021, a true and correct
copy of the foregoing Motion was delivered to the Government via email.

                                          ________/s/Chip Lewis________
                                          CHIP LEWIS
